                         Case 1:19-cr-00529-PAE Document 33
                                                         34 Filed 07/30/20
                                                                  07/31/20 Page 1 of 1




                                           KOEHLER             &     ISAACS LLP
                                                        ATTORNEYS AT LAW
                                                    61BROADWAY, 25TH FLOOR
        RICHARD J. KOEHLER                                                                                        OF COUNSEL
        STEVEN ISAACS                                   NEW YORK, NY 10006
                                                                                                           RAYMOND J. AAB
          ________                             Tel: (917) 551-1300 Fax: (917) 551-0030
                                                                                                             JESSICA SALLES
                                                         www.koehler-isaacs.com
        JEANNETTE BALDASARRE                                                                                BARRY WASHOR
        A.JAMES BELL
        LIAM L. CASTRO
        RENA C. DAWSON                                                                                 WRITER’S DIRECT DIAL
        CYNTHIA DEVASIA                                                                                        (917) 551-1317
        GABRIEL GREENBERG
        TALIA HAYNES
        DAVID KIRSCH
        MERCEDES M. MALDONADO
        FELICIA PINTO
        ANDREW ROWE
        JULIE PEARLMAN SCHATZ
        ANN SCHNEIDER
        STEPHANIE SWINTON
        PETER C. TROXLER
        HOWARD G. WIEN


                                                                                  July 30, 2020

                  Hon. Paul A. Engelmayer
                  United States District Court
                  Southern District of New York

                                                 Re: United States v. Kelly Rivas 19-cr-529-(PAE)
                  Dear Judge Engelmayer,

                           I am the attorney for Kelly Rivas and the purpose of this letter is to again request
                  an adjournment of Ms. Rivas’ upcoming sentencing hearing that is scheduled for August
                  20th at 11 a.m. As the Court is aware, the COVID-19 pandemic continues and the BOP
                  visitation restrictions has drastically limited our access to Ms. Rivas and thus our ability
                  to effectively prepare for her upcoming sentencing. Although the BOP now allows phone
                  and video calls with Ms. Rivas, these methods are no substitutes for face-to-face in
                  person interviews where counselQHHGV to candidly discuss with Ms. Rivas the delicate
                  mitigation issues that are HPEHGGHG in her complex life narrative.

                          We are therefore requesting a 60-day adjournment of Ms. Rivas’s sentencing
                  hearing with no objection from the Government. Know also that I consulted with Ms.
                  Rivas regarding this request and she continues to believe that her interests are best served
                  if we have the additional time to prepare for sentencing. Should the Court grant this
                  request, counsel is requesting that the hearing be adjourned to the week of October 19th.

                          Thank you in advance for any and all consideration of this request. We will await
                  further instructions from the Court on this matter.

GRANTED. Sentencing is adjourned to October 20, 2020                 Respectfully
                                                                        p       y Submitted,,
at 11:00 a.m. The Clerk of Court is requested to terminate
the motion at Dkt. No. 33.                                           By: _____________________
                                      7/31/2020
                                                                       A. James Bell, Esq.
       SO ORDERED.

                             
                     __________________________________
                           PAUL A. ENGELMAYER
                           United States District Judge
